DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Zwart, et al. (US 2017/0128746 A1).
With respect to Claims 1 and 10, Zwart teaches a radiotherapy apparatus having a radiation source (e.g., 402; Paragraph 144 and Figure 19) and a multi-leaf collimator (Figures, Abstract, and throughout disclosure), said multi-leaf collimator (e.g., 700) used in radiotherapy, comprising: 
a first carriage (714), a second carriage (715), a drive device (713, 718, 719, 722, 723, 725, 726, 731), a first set of leaves (first set of 701; e.g., 735, see Figure 2) disposed on the first carriage, and a second set of leaves (second set of 701; e.g., 736, see Figure 2) disposed on the second carriage (Figure 2 and Paragraphs 60-72);
wherein the first set of leaves and the second set of leaves are disposed oppositely to each other, and each leaf in each of the sets of leaves is movable relative to the carriage (Figure 2 and Paragraphs 60-72); and,
wherein the drive device is configured to drive the first carriage and the second carriage to move in the same direction synchronously (Paragraphs 70-79).
With respect to Claims 5 and 14, Zwart teaches that the first carriage and the second carriage are disposed oppositely to each other (Figure 2), and the multi-leaf collimator further comprises a first differential and a second differential, wherein the first differential is connected to the first carriage, and the second differential is connected to the second carriage (Paragraphs 70-79) and, the drive device is connected to the first differential and the second differential respectively, and configured to drive the first differential and the second differential such that the first carriage and the second carriage move in the same direction synchronously (Paragraphs 70-79).
With respect to Claims 19 and 20, Zwart further teaches that each leaf may be independently driven to move relative to each carriage by a separate leaf motor (Paragraphs 73 and 80-82).
Allowable Subject Matter
Claims 2-4, 6-9, 11-13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claims 2 and 11, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent Claims 1 and 10, and wherein the first carriage has a carriage end mounting a first set of leaves, a load-bearing end, and wherein the drive device is connected to and configured to drive the first carriage.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein a first light-transmitting hole exists between the carriage end and load bearing end of the first carriage, wherein the second carriage is disposed at the load bearing end such that the first carriage drive the second carriage to synchronously move in the same direction with the driving of the first carriage, as required by Claims 2 and 11.
With respect to Claims 6 and 15, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent Claims 5 and 14, and further including a main drive shaft connected to the first and second differentials, and having transmission gears. 
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the drive device is connected to the first transmission gear, and the second transmission gear is sleeved on the main drive shaft, as the two transmission gears are engaged with each other, in the manner as required by Claims 6 and 15.
With respect to Claims 8 and 17, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent Claims 5 and 14, and further including a field control motor to drive the carriages towards or away from each other by driving the first and second differential.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said driving is performed by a third differential connected between the field control motor and each of the first and second differentials, in the manner as required by Claims 8 and 17.
Claims 3, 4, 6, 7, 9, 12, 13, 16, and 18 would be allowable by virtue of their dependency.
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 03/07/22, with respect to specification objections, 35 USC 112 rejections, double patenting rejections of Claims 10-18, and prior art rejections in view of Zhong have been fully considered and are persuasive.  The specification objections, 35 USC 112 rejections, double patenting rejections of Claims 10-18, and prior art rejections in view of Zhong have been overcome by the amendment.
Applicant's arguments filed 03/07/22, with respect to rejections of the claims in view of Zwart have been fully considered but they are not persuasive. Upon further review in light of Applicant Remarks and amendments, Zwart is considered to teach the elements of Claims 1, 5, 10, 14, 19, and 20 in the manner as clarified in the above rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/16/22